189 Ga. App. 370 (1988)
375 S.E.2d 668
HORTON
v.
THE STATE.
77905.
Court of Appeals of Georgia.
Decided November 21, 1988.
Sexton, Turner & Moody, Lee Sexton, for appellant.
Johnnie L. Caldwell, Jr., District Attorney, James E. Sherrill, Assistant District Attorney, for appellee.
DEEN, Presiding Judge.
Appellant was convicted on multiple felony and misdemeanor counts of sexual exploitation. His bond was set at $250,000, and on July 8, 1988, the Fayette County Superior Court denied his motion for bond reduction. On August 8 appellant filed an emergency appeal with the Supreme Court of Georgia, which on that same day transferred the appeal to this court. On August 18, 1988, after consideration of the application and response, this court entered an order denying the motion.
Appellant then filed in the Supreme Court an appeal, accompanied by a brief identical to that filed in the August 8 appeal, from this court's August 18 denial of the emergency appeal. He assigned as error "the denial of appellant's motion for bond reduction." The Supreme Court transferred this second appeal to this court. Held:
It is axiomatic that the same issue cannot be relitigated ad infinitum. Norris v. Atlanta & West Point R. Co., 254 Ga. 684 (333 SE2d 835) (1985). The same is true of appeals of the same issue on the same grounds. Our determination of August 18, 1988, is res judicata; the instant appeal is therefore barred, and we are without jurisdiction to review this same matter for a second time.
Appeal dismissed. Carley and Sognier, JJ., concur.